NUMBER 13-12-00476-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


MATTHEW STEBBINS,                                                               Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                    On appeal from the 347th District Court
                          of Nueces County, Texas.



                         MEMORANDUM OPINION
             Before Justices Rodriguez, Benavides, and Perkes
                     Memorandum Opinion Per Curiam

       Appellant, Matthew Stebbins, attempts to appeal a conviction for murder. The

trial court has certified that this Ais a plea-bargain case, and the defendant has NO right of

appeal.@ See TEX. R. APP. P. 25.2(a)(2).
       On July 25, 2012, this Court notified appellant=s counsel of the trial court=s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel=s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On August 27, 2012, counsel filed a letter brief with this Court contending that

appellant received ineffective assistance in his plea negotiations that resulted in an unjust

conviction. Counsel requests that this Court grant appellant the right to appeal.

       The Court, having examined and fully considered the record before the Court and

counsel’s letter, concludes that appellant has not established: (1) that the certification

currently on file with this Court is incorrect, or (2) that appellant otherwise has a right to

appeal.   The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court=s certification does not show that the defendant has the right of

appeal.   See TEX. R. APP. P. 25.2(d), 37.1, 44.3, 44.4.        Accordingly, this appeal is

DISMISSED.

                                                                        PER CURIAM



Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
31st day of August, 2012.




                                              2